State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 19, 2016                      107339
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

CAL GORDON,
                    Appellant.
________________________________


Calendar Date:   April 20, 2016

Before:   Lahtinen, J.P., McCarthy, Devine, Clark and Mulvey, JJ.

                             __________


      Susan Patnode, Rural Law Center of New York, Castleton
(Cynthia Feathers of counsel), for appellant.

      Kathleen B. Hogan, District Attorney, Lake George (Emilee
B. Davenport of counsel), for respondent.

                             __________


Devine, J.

      Appeal from a judgment of the County Court of Warren County
(Hall Jr., J.), rendered November 7, 2014, convicting defendant
upon his plea of guilty of the crime of criminal sale of a
controlled substance in the second degree.

      Defendant, who was on parole, pleaded guilty to the crime
of criminal sale of a controlled substance in the second degree
in satisfaction of a 35-count indictment that charged him and his
fiancée with numerous crimes in connection with their involvement
in multiple drug transactions. Pursuant to the plea agreement,
defendant executed a written waiver of appeal in open court.
County Court thereafter sentenced defendant, as a second felony
drug offender previously convicted of a violent felony, to an
                              -2-                  107339

agreed-upon prison term of 17 years to be   followed by five years
of postrelease supervision. County Court    also ordered
defendant's sentence to run consecutively   to any remaining
undischarged term of imprisonment that he   was required to serve.
Defendant now appeals.

      We affirm. Contrary to defendant's initial contention, his
waiver of the right to appeal was knowing, intelligent and
voluntary (see People v Lopez, 6 NY3d 248, 256 [2006]).
Defendant, who had extensive prior knowledge of the criminal
justice system, was advised during the plea colloquy "that the
right to appeal is separate and distinct from those rights
automatically forfeited upon a plea of guilty," and defendant
acknowledged that he was expected to waive that right as a
component of the plea agreement (People v Lopez, 6 NY3d at 256;
see People v Sanders, 25 NY3d 337, 341-342 [2015]). Defendant
then executed a detailed written waiver of the right to appeal
and advised County Court that he had only done so after
discussing the document with defense counsel. The written waiver
and plea colloquy accordingly establish that defendant knowingly
and voluntarily waived his right to appeal from his conviction
and sentence (see People v Vellon, 128 AD3d 1274, 1274-1275
[2015], lv denied 26 NY3d 1043 [2015]; People v Brown, 125 AD3d
1049, 1049 [2015]). Defendant's valid waiver precludes his
further argument that the sentence imposed was harsh and
excessive (see People v Toback, 125 AD3d 1060, 1061 [2015], lv
denied 25 AD3d 993 [2015]; People v Hopper, 39 AD3d 1030, 1032
[2007]).

     Lahtinen, J.P., McCarthy, Clark and Mulvey, JJ., concur.
                        -3-                  107339

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court